Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 recites “thetrue” in the last line. It should be “the true”.  Claim 2 recites “datais” in the 2nd line. It should be “data is”. Claim 2 recites “scanningdevice” in the 3rd line. It should be “scanning device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al (US 2018/0137608 A1) .
Regarding claim 1, Carlson teaches:
A computer program product in a non-transitory computer readable medium foruse in a data processing system in association with an intra-oral scanning device, the computer program product holding computer program instructions that, when executed by the data processing system during a scanning operation of an object having a true surface geometry, (Abstract: “An image processor constructs a three-dimensional CT model of the structure from the x-ray images and constructs a three-dimensional surface model of the structure from the surface scan.” “[0030] The system illustrated in FIG. 1A also includes a surface scanning imaging system 107. The surface scanning system 107 captures data relating to the surface texture, size, and geometry of the patient's teeth.” [0031] ”The image processing system 105 in FIG. 1A includes a processor 109 for executing computer instructions and a memory 111 for storing the instructions and data transmitted from the x-ray detector 103 and the surface scanning system 107. I”) are operative to perform operations comprising: 
assigning weights to sampled data; ([0043], “First, a set of random yaw, pitch, roll, and scale values are generated for the surface model (step 1001). The center of the surface model sized and oriented according to the random values is aligned with the center of the CT model and a “fit” score (F.sub.0) is calculated (step 1003). The “fit” score quantifies the degree to which the surface model aligns with the CT model. For example, it can be a score calculated based on the distance between each point on the surface model and the nearest “surface” point on the CT model.” The fit score corresponds to the weight of the sampled data.) and 
adjusting the weights according to an algorithm that ensures that erroneous sampled data close to the true surface geometry is gradually deleted as more information is collected about thetrue surface geometry. ( During each iteration in the optimization loop, a fit score is assigned/adjusted, an acceptance probability is decided, if acceptance probability is accepted, the current error of the alignment of the CT model with the surface data is removed. The optimization routine proceeds to execute another loop by calculating a current fit score, until the surface model is deemed to be optimally aligned with the CT model “[0044] After the current fit score (F.sub.0) is calculated, one of the four orientation/scale variables is selected at random and altered by a fixed amount (step 1005). For example, if “roll” is randomly selected, the “roll” value is altered while the pitch, yaw, and scale values remain the same. A new “fit” score (F.sub.1) is calculated based on the updated orientation/scale using the same formula as was used to calculate the “current fit score” (F.sub.0) (step 1007).[0045] Next, an acceptance probability is calculated based on the current fit score (F.sub.0), the new fit score (F.sub.1), and a T value (step 1009). As discussed further below, the T value begins at a relatively high value and is regularly decremented with each loop of the optimization routine illustrated in FIG. 10. In some implementations, the acceptance probability value is calculated according to the equation:[00001] a = e F 1 - F 0 T As such, if the new fit score (F.sub.1) is better than the current fit score (F.sub.0), the acceptance probability will be greater than one (1). However, if the new fit score is less than the current fit score, the acceptance probability will be less than one and will increasingly approach zero as the current fit score worsens. Similarly, as discussed in further detail below, the acceptance probability also increasingly approaches zero as the value of T decreases with each iteration. [0046] After the acceptance probability (a) is calculated, a random number (R) between zero and one is generated (step 1011) and the acceptance probability (a) is compared to the random number (R) (step 1013). If the acceptance probability (a) exceeds the random number (R), then the optimization routine accepts the new randomly altered orientation/scale of the surface model (step 1015). Otherwise, the random alteration is rejected (step 1017) and the orientation/scale of the surface model remains as it was before the random alteration (in step 1005). [0047] After the orientation/scale alteration is evaluated, the value of T is decreased (step 1019) and as long as T is not yet less than or equal to zero (step 1021), the optimization routine proceeds to execute another loop by calculating a current fit score (step 1003) and altering one of the four variables (i.e., yaw, pitch, roll, or scale) at random (step 1005). However, if T is less than or equal to zero after the decrease (step 1021), then the optimization routine is complete and the current orientation and scale of the surface model is deemed to be optimally aligned with the CT model (step 1023).””)
In another embodiment, Carison teaches:
assigning weights to sampled data according to a density of data collection; ([0037], “After the silhouette data 503 from the surface model is overlaid onto the corresponding tooth in a slice of the CT model, the image processing system 105 identifies data points in the CT model that extend beyond the silhouette 503 (step 211). If data is detected outside of the silhouette shape 503, the system determines whether this data is artifact data. In some embodiments, all data in the CT model that extends beyond the silhouette shape 503 is assumed to be or is identified as artifact data and is removed from the CT model. In other embodiments, the data outside of the silhouette 503 is processed by a filtering or interpolation algorithm. The interpolation algorithm detects picture elements in the data just outside of the silhouette shape 503 that have densities that are above a threshold. The algorithm then interpolates data for these identified, artifact-associated pixels (or data points) with data from adjacent pixels not associated with artifact. FIG. 8 illustrates an area 601 just outside of the silhouette shape 503 that is to be analyzed by such a filtering algorithm. [0038] After the CT data outside of the silhouette shape 503 has been interpolated, adjusted, or removed, the image processing system 105 moves onto another tooth in the same slice of CT data.”)
Carison teaches a method of removing artifacts from an image model by using a surface model and a CT model. In the method, a surface model and a CT model data is aligned by repeatedly adjusting a fit value until the alignment is accepted; In another embodiment, when overlapping the surface model with the CT model, the value is detected based on the densities of the CT data. (The interpolation algorithm detects picture elements in the data just outside of the silhouette shape 503 that have densities that are above a threshold) Based on the value, data outside the CT data is removed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings from the two embodiments of Carison to assign a fit value (a weight value) that consider the densities that tooth model, so the artifacts and alignment errors can be removed during the optimization loop. The benefit would be to generate a better artifact-removed model. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Fisker et al. (US 2014/0212832 A1).
Regarding claim 2, Carlson teaches:
The computer program product according to claim 1
However, Carlson does not, but Fisker teaches:
 wherein the sampled datais erroneous when determined to be in a line-of-sight between a camera of the intra-oral scanningdevice and newly-acquired scan data. ([0014]-[0021]: “Disclosed is a method for detecting a movable object in a location, when scanning a rigid object in the location by means of a 3D scanner for generating a virtual 3D model of the rigid object, wherein the method comprises: [0015] providing a first 3D representation of at least part of a surface by scanning at least part of the location; [0016] providing a second 3D representation of at least part of the surface by scanning at least part of the location; [0017] determining for the first 3D representation a first excluded volume in space where no surface can be present; [0018] determining for the second 3D representation a second excluded volume in space where no surface can be present; [0019] if a portion of the surface in the first 3D representation is located in space in the second excluded volume, the portion of the surface in the first 3D representation is disregarded in the generation of the virtual 3D model, and/or [0020] if a portion of the surface in the second 3D representation is located in space in the first excluded volume, the portion of the surface in the second 3D representation is disregarded in the generation of the virtual 3D model. [0021] Consequently, it is an advantage to disregard a surface portion from one representation if the surface portion is located in space in the excluded volume of another representation, because a surface portion detected in an excluded volume represents a movable object which is not part of the rigid object.” Data that exists in a line-of-sight between the scan camera and the surface data is removed by comparing the two scanning data. )
Carlson teaches constructing teeth model by removing artifacts. Fisker further teaches another method to remove more erroneous data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings from the Carlson with the specific teachings of Fisker to construct a better-quality teeth model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611